DETAILED ACTION

Applicant amended claims 1, 3-5, 7-11, 13-15, 17-20, 31-34 in the amendment dated 5/17/2022.
Claims 1, 3-5, 7-11, 13-15, 17-20, 31-34 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.




Response to Arguments

Applicant’s arguments with respect to claim(s) 5/17/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 20 recites the limitation "second applications" in Lines 4 and 8 of Claim 10, and lines 4 and 7 of Claim 8.  There is insufficient antecedent basis for this limitation in the claim.

Claims are 32 and 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 34 recite the limitations “sufficient for the proper operation of the internet protocol service is sufficient to stream content reliably”, and “sufficient image quality level for users to enjoy”.  Both sufficient for proper operation and sufficient for the users to enjoy, are subjective concepts, as a stream may stream at a lower quality but still be “sufficient” or a user’s willingness to enjoy a stream can be different for different users. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11, 13-15, 17-20, 31-34, are rejected under 35 U.S.C. 103 as being unpatentable over Udani (US 2011/0239259 A1) in view of Jiang (US 11,039,187 B2), further in view of Challa (US 2016/0203022 A1), and further in view of Lin (US 2019/0109767 A1).

With regards to Claim 1, Udani teaches a system for maintaining performance of an application, the system comprising: an electronic communications network having a bandwidth capacity (i.e., Paragraphs 41-45; bandwidth capacity) and including: 
one or more devices running an internet protocol television service (i.e., Paragraphs 18, 25, 28, 67-68, IPTV); and if the available bandwidth is less than a predetermined bandwidth of the internet protocol television service, to perform an action (i.e., Paragraph 50-52).
However, Udani does not explicitly disclose and one or more operating system processes and wherein the one or more devices reduce the bandwidth used by the one or more operating system processes in response to the instruction.
Jiang does teach one or more operating system processes (i.e., Specifically, when the television video analysis module calculates the time that the current player can play D<0, implying the current network video is stuck. In order to make the download of the system update software does not occupy the network bandwidth, the download rate is controlled to zero of the system update software, that is, the download of the system update software is temporarily stopped, Col. 7, Lines 9-17; thus in order to free up bandwidth for video, bandwidth for operating system processes (system updates) are adjusted (paused)); and wherein the one or more devices reduce the bandwidth used by the one or more operating system processes in response to the instruction (i.e., Specifically, when the television video analysis module calculates the time that the current player can play D<0, implying the current network video is stuck. In order to make the download of the system update software does not occupy the network bandwidth, the download rate is controlled to zero of the system update software, that is, the download of the system update software is temporarily stopped, Col. 7, Lines 9-17) in order to provide a maximum  network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video (Col. 1, Lines 34-39). Therefore, based on Udani in view of Jiang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jiang with the system of Udani in order to provide a maximum network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video.
	However, Udani and Jiang do not explicitly disclose an application monitoring device configured to: monitor the one or more second application to determine an available bandwidth of the bandwidth capacity, the available bandwidth being a bandwidth of the bandwidth capacity that is not used by the one or more second entities.  Challa does teach an application monitoring device configured to: monitor the one or more second application to determine an available bandwidth of the bandwidth capacity, the available bandwidth being a bandwidth of the bandwidth capacity that is not used by the one or more second application (i.e., bandwidth monitoring within a hypervisor…, Paragraph 101-102; As determined in block 508, a physical function allocated but unused bandwidth value (also referred to herein as pf_allocated_unused_bandwidth_pool) represents bandwidth that is allocated but unused (e.g., where a corresponding virtual machine and hence all of its virtual functions are in an inactive state) for a given physical function, Paragraph 102; Paragraph 44, 49-50) in order to dynamically allocate bandwidth (Paragraph 10).  Therefore, based on Udani in view of Jiang and further in view of Challa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Challa with the system of Udani and Jiang in order to dynamically allocate bandwidth.
	Udani, Jiang, and Challa, do not explicitly disclose if the available bandwidth is less than a predetermined bandwidth of the first application, transmit an instruction to the one or more devices, the instruction being an instruction to reduce a bandwidth used by the one or more second application by an amount at least sufficient to set the available bandwidth to be greater than or equal to the predetermined bandwidth and sufficient for proper operation of the first application.  Lin does teach if the available bandwidth is less than a predetermined bandwidth of the first application, transmit an instruction to the one or more devices, the instruction being an instruction to reduce a bandwidth used by the one or more second application by an amount at least sufficient to set the available bandwidth to be greater than or equal to the predetermined bandwidth and sufficient for proper operation of the first application (i.e., In addition, in at least one alternative embodiment, if the first application runs in background and there is another application accessing the network in background, network access of the background application may be suspended to release a larger network bandwidth for the second application to use, Paragraph 61; here the second application of Lin acts as the first application (IPTV of Udani) of the claimed invention, and the background application  of Lin acts as the second application (operating system process of Jiang) of the claimed application; see also Paragraphs 62-63, 73, 115, 122) in order to provide network bandwidth management (Paragraph 5). Therefore, based on Udani, in view of Jiang, further in view of Challa, and further in view of Lin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lin with the system of Udani, Jiang, and Challa in order to provide network bandwidth management.


With regards to Claim 3, Udani teaches wherein the instruction comprise a request to close at least one of the one or more second applications (i.e., Paragraphs 50, 55, Figures 6-7; Policy control logic 420 may determine whether the requested bandwidth plus the local bandwidth currently being used is greater than the local maximum BW 560 (act 630 – yes), policy control logic 420 may reject the request; thus closing the second applicaiton). However, Udani does not explicitly disclose wherein the one or more second applications is a one or more operating system processes.  Jiang does teach wherein the one or more second applications is a one or more operating system processes (i.e., Specifically, when the television video analysis module calculates the time that the current player can play D<0, implying the current network video is stuck. In order to make the download of the system update software does not occupy the network bandwidth,…, Col. 7, Lines 9-17) in order to provide a maximum network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video (Col. 1, Lines 34-39). Therefore, based on Udani in view of Jiang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jiang with the system of Udani in order to provide a maximum network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video.

With regards to Claim 4, Udani teaches wherein the instruction comprises a request to close an application of the one or more second applications based on an application activity history of the application (i.e., Paragraph 72; In addition, similar to the discussion above with respect to FIGS 6A-7B, after a user has stopped accessing/viewing IPTV corresponding to stream S3, bandwidth monitoring logic 430 may update the current local bandwidth currently being used to allow policy control logic 420 and/or NPM 230 to re-allocate the bandwidth associated with stream S3 to other devices).
However, Udani does not explicitly disclose wherein the one or more second applications is a one or more operating system processes.  Jiang does teach wherein the one or more second applications is a one or more operating system processes (i.e., Specifically, when the television video analysis module calculates the time that the current player can play D<0, implying the current network video is stuck. In order to make the download of the system update software does not occupy the network bandwidth,…, Col. 7, Lines 9-17) in order to provide a maximum network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video (Col. 1, Lines 34-39). Therefore, based on Udani in view of Jiang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jiang with the system of Udani in order to provide a maximum network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video.

With regards to Claim 5, Udani teaches wherein the instruction comprises a request to close a largest bandwidth consumer of the one or more second applications (i.e., Paragraph 72; In addition, similar to the discussion above with respect to FIGS 6A-7B, after a user has stopped accessing/viewing IPTV corresponding to stream S3, bandwidth monitoring logic 430 may update the current local bandwidth currently being used to allow policy control logic 420 and/or NPM 230 to re-allocate the bandwidth associated with stream S3 to other devices). 
However, Udani does not explicitly disclose wherein the one or more second applications is a one or more operating system processes.  Jiang does teach wherein the one or more second applications is a one or more operating system processes (i.e., Specifically, when the television video analysis module calculates the time that the current player can play D<0, implying the current network video is stuck. In order to make the download of the system update software does not occupy the network bandwidth,…, Col. 7, Lines 9-17) in order to provide a maximum network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video (Col. 1, Lines 34-39). Therefore, based on Udani in view of Jiang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jiang with the system of Udani in order to provide a maximum network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video.


With regards to Claim 7, Udani teaches the above disclosed subject matter. However, Udani does not explicitly disclose wherein the instruction comprises a request to pause an operation of one of the one or more operating system processes.  Jiang does teach wherein the instruction comprises a request to pause an operation of one of the one or more operating system processes (i.e., Specifically, when the television video analysis module calculates the time that the current player can play D<0, implying the current network video is stuck. In order to make the download of the system update software does not occupy the network bandwidth, the download rate is controlled to zero of the system update software, that is, the download of the system update software is temporarily stopped, Col. 7, Lines 9-17) in order to provide a maximum  network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video (Col. 1, Lines 34-39). Therefore, based on Udani in view of Jiang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jiang with the system of Udani in order to provide a maximum network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video.

With regards to Claim 8, Udani teaches wherein the instruction comprises a request to throttle an operation of the one or more second applications (i.e., Paragraphs 55, 63, NPM 203 and forward a message to STP 120-1 indicating that the available bandwidth is inadequate to fulfill the request at this time. Alternatively, HPM 400 may provide the user at STP 120-1 with the option of receiving the video at a lower resolution level (e.g., a non-HD version) that would fit within the available bandwidth/resource capability).
However, Udani does not explicitly disclose wherein the one or more second applications is a one or more operating system processes.  Jiang does teach wherein the one or more second applications is a one or more operating system processes (i.e., Specifically, when the television video analysis module calculates the time that the current player can play D<0, implying the current network video is stuck. In order to make the download of the system update software does not occupy the network bandwidth,…, Col. 7, Lines 9-17) in order to provide a maximum network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video (Col. 1, Lines 34-39). Therefore, based on Udani in view of Jiang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jiang with the system of Udani in order to provide a maximum network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video.

With regards to Claim 9, Udani teaches wherein the instruction comprise a request to close at least one of the one or more second applications (i.e., Paragraphs 50, 55, Figures 6-7; Policy control logic 420 may determine whether the requested bandwidth plus the local bandwidth currently being used is greater than the local maximum BW 560 (act 630 – yes), policy control logic 420 may reject the request; thus closing the second applicaiton). However, Udani does not explicitly disclose wherein the one or more second applications is a one or more operating system processes.  Jiang does teach wherein the one or more second applications is a one or more operating system processes (i.e., Specifically, when the television video analysis module calculates the time that the current player can play D<0, implying the current network video is stuck. In order to make the download of the system update software does not occupy the network bandwidth,…, Col. 7, Lines 9-17) in order to provide a maximum network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video (Col. 1, Lines 34-39). Therefore, based on Udani in view of Jiang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jiang with the system of Udani in order to provide a maximum network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video.



With regards to Claim 10, Udani teaches wherein the available bandwidth is a bandwidth of the bandwidth capacity that is not used by either the one or more operating system processes or more second applications (i.e., Shareable BW 540 (show between the dotted lines) may represent the bandwidth that is shareable between network traffic, local traffic (e.g., STB-STB traffic) and/or internet traffic. Bandwidth monitoring logic 430 may adjust the available shareable BW 430), Paragraph 44, Abstract); and transmitting further comprises, if the available bandwidth is less than the predetermined bandwidth, transmitting an instruction to pause one or more second applications (i.e., Paragraphs 50, 55, policy control logic 420 may determine whether the requested bandwidth plus the local bandwidth currently being used is greater than local maximum BW 560 (act 630-yes), policy control logic may reject the request (closes the second application/streaming opening request), Fig. 6-7).

The limitations of Claim 11 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 13 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 14 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 15 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.
The limitations of Claim 17 are rejected in the analysis of Claim 7 above, and the claim is rejected on that basis.

The limitations of Claim 18 are rejected in the analysis of Claim 8 above, and the claim is rejected on that basis.
The limitations of Claim 19 are rejected in the analysis of Claim 9 above, and the claim is rejected on that basis.
The limitations of Claim 20 are rejected in the analysis of Claim 10 above, and the claim is rejected on that basis.

With regards to Claim 31, Udani teaches wherein the instruction comprises an option to permit reduction of the bandwidth, and wherein the bandwidth used by the one or more second applications is reduce in  response to receiving a selection of the option, or wherein the instruction comprises a command, and wherein the bandwidth used by the one or more second applications is automatically reduced in response to the command (i.e., Paragraph 53, bandwidth allocation is done without user intervention thus automatically; Paragraph 55).
However, Udani does not explicitly disclose wherein the one or more second applications is a one or more operating system processes.  Jiang does teach wherein the one or more second applications is a one or more operating system processes (i.e., Specifically, when the television video analysis module calculates the time that the current player can play D<0, implying the current network video is stuck. In order to make the download of the system update software does not occupy the network bandwidth,…, Col. 7, Lines 9-17) in order to provide a maximum network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video (Col. 1, Lines 34-39). Therefore, based on Udani in view of Jiang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jiang with the system of Udani in order to provide a maximum network download bandwidth for downloading system update software and at improving user experience under the premise of smooth viewing of network video.

With regards to Claim 32, Udani teaches wherein the amount at least sufficient to set the available bandwidth to be greater than or equal to the predetermined bandwidth and sufficient for the proper operation of the internet protocol television service is sufficient to stream content reliably, or at a sufficient level for user to enjoy (i.e., Policy manager 230 and VSM 240 may interact to ensure that services provided to a customer premises meet the service level associated with that particular customer, Paragraph 27)

	
 The limitations of Claim 33 are rejected in the analysis of Claim 31 above, and the claim is rejected on that basis.
The limitations of Claim 34 are rejected in the analysis of Claim 32 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        June 3, 2022